IN THE SUPREME COURT OF THE STATE OF DELAWARE

 FRED T. CALDWELL,                             §
                                               §   No. 152, 2015
          Defendant Below-                     §
          Appellant,                           §
                                               §
          v.                                   §   Court Below—Superior Court
                                               §   of the State of Delaware,
 STATE OF DELAWARE,                            §   in and for Kent County
                                               §   Cr. ID 0207018104B
          Plaintiff Below-                     §
          Appellee.                            §

                               Submitted: June 18, 2015
                                Decided: August 19, 2015

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                           ORDER

      This 19th day of August 2015, after careful consideration of the opening

brief, motion to affirm, and record below, we find it manifest that the Superior

Court’s order, dated March 2, 2015, should be affirmed. The Superior Court did

not err in summarily dismissing Caldwell’s second motion for postconviction relief

because the motion failed to plead with particularity a claim that (i) new evidence

exists that creates a strong inference that Caldwell is actually innocent; or (ii) a

new rule of constitutional law made retroactive to cases on collateral review

renders his convictions invalid.1



      1
          Del. Super. Ct. Crim. R. 61(d)(2) (effective June 4, 2014).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:



                               /s/ Collins J. Seitz, Jr.
                                      Justice




                                 2